Citation Nr: 1215468	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected PTSD, currently evaluated 70 percent disabling. 

2.  Entitlement to an effective date earlier than April 10, 2006 for the assignment of a 70 percent disability rating for PTSD.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1943 to October 1945.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Procedural history

The RO awarded the Veteran service connection for PTSD in an April 2004 rating decision and assigned an initial 30 percent rating, effective January 13, 2004.  The Veteran did not file a timely appeal as to this decision, and it became final.

In April 2006, the Veteran filed an informal claim for an increased disability rating for his service-connected PTSD.  The RO subsequently increased the Veteran's PTSD rating from 30 to 70 percent, effective April 10, 2006, in the above-referenced November 2007 rating decision.  The Veteran disagreed with this assigned rating, as well as with the effective date of the increase.  He perfected an appeal as to both issues by filing a timely VA Form 9 in October 2008.

In August 2010, the Board denied both the Veteran's increased rating claim and his claim for an earlier effective date.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (the Court), which in April 2011, issued an order granting a Joint Motion for Remand (Joint Motion).  The Veteran's claims folder was then returned to the Board for action in compliance with the April 2011 Joint Motion.   

In October 2011, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the claims in a November 2011 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.
Representation clarification

In a March 19, 2012 letter, the Board requested that the Veteran clarify which organization or individual, if any, he wished to represent him in the adjudication of this perfected appeal.  At the time, the record was unclear as to whether the Veteran was represented by a private attorney or a Veterans Service Organization.  In April 2012, Mr. Robert P. Walsh, Esq. contacted the Board on the Veteran's behalf in response, specifying that he was in fact the Veteran's representative.  He provided copies of a completed VA Form 21-22a dated in September 2011 that was signed by the Veteran, as well as a fee agreement between the Veteran and himself.  These documents have been associated with the Veteran's claims folder.  

Referred issues

In a September 2008 rating decision, the RO awarded the Veteran a total disability rating based on individual unemployability (TDIU), effective April 10, 2006.  The Veteran did not disagree with the assigned effective date, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  In correspondence dated in January 2012, the Veteran asserted that he actually became eligible for a TDIU award on the date of a February 2004 VA examination.  See the Veteran's January 25, 2012 Written Brief Presentation, page 3.  By this assertion, it appears the Veteran is claiming entitlement to an effective date earlier than April 10, 2006 for the award of TDIU.  Because the RO has not had an opportunity to adjudicate this issue in the first instance, it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]. 

Similarly, the RO denied the Veteran's service-connection claim for residuals of frostbite of the feet in a November 2007 rating decision.  In the same decision, the RO awarded the Veteran service connection for a shell fragment wound to the right arm and hand, and assigned a noncompensable (zero percent) disability rating effective January 13, 2004.  Although the Veteran disagreed with both the denial of his frostbite claim as well as the assigned initial rating for his right arm disability, the Veteran did not specify that he wished to perfect an appeal as to these issues when he filed a VA Form 9 dated October 1, 2008 following the RO's completion of a statement of the case (SOC).  Indeed, the Veteran's October 2008 VA Form 9 only specified intent to appeal the two issues currently on appeal-namely, entitlement to an increased disability rating for PTSD, and entitlement to an effective date earlier than August 10, 2006 for the award of a 70 percent disability rating for PTSD.  The Veteran attached additional argument in support of these claims alone.

In correspondence dated in 	December 2009, the Veteran's former representative listed the Veteran's claims for residuals of frostbite and his claim for a higher disability rating for his right arm disability as contested matters at issue.  The RO properly construed this correspondence as a request to reopen his previously-denied frostbite residuals claim, and a new claim for an increased disability rating for his right arm disability.  A notice letter indicating as much was sent to the Veteran on January 20, 2011.  To date, it does not appear that the RO has adjudicated these issues in the first instance.  In fact, recent correspondence dated in January 2012 confirms that, at the very least, the Veteran still wishes to pursue his frostbite claims.  See the Veteran's January 25, 2012 Written Brief Presentation, page 3.     As such these claims are also referred to the RO for appropriate action.

In his January 2012 Brief, the Veteran also requested that the RO reopen his previously denied service-connection claim for hypertension, to include consideration as to whether such disability might be caused or aggravated by his PTSD.  The Veteran also expressed a desire to file service-connection claims for a cerebral vascular accident, to include as secondary to hypertension, for low back pain, and for a bilateral hearing loss disability.  See the Veteran's January 25, 2012 Written Brief Presentation, page 3.  Again, these issues are not in appellate status as they have not been initially adjudicated by the RO.  As such, they too are referred to the RO for appropriate action.  

Finally, as noted in the Board's now vacated August 2010 decision, the Veteran has also claimed entitlement to reimbursement for medical expenses, and the RO has not yet taken action on this claim.  See the Board's August 2010 decision, page 2.  This matter must also be referred to the RO for initial adjudication.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by disability tantamount to occupational and social impairment, with deficiencies in most areas. 

2.  The lay and medical evidence of record fails to demonstrate such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.

3.  The Veteran filed his claim for an increased rating for PTSD on April 10, 2006. 

4.  It is not factually ascertainable from the medical evidence of record that within the year prior to April 10, 2006, the Veteran's service-connected PTSD warranted a rating of 70 percent. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating greater than 70 percent for the Veteran's PTSD have not been met, and there is no evidence to warrant referral for consideration of a higher rating on an extraschedular basis.  38 U.S.C.A. §§ 1155, 3.321(b) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for an effective date earlier than April 10, 2006, for the assigned 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002);      38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's claims in October 2011 for additional evidentiary development.  In particular, the Board instructed the AOJ to contact the Veteran and request information regarding any additional treatment he may have received, or is currently receiving for his PTSD.  The AOJ was to secure any medical treatment records so identified that are not already of record.  The AOJ was also to obtain all relevant treatment records from the VA medical centers in Saginaw and Detroit, Michigan dated form March 2006 to the present day, as per the instructions of the parties in their April 2011 Joint Motion for Remand.  The Board also instructed the AOJ to schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The AOJ was then to readjudicate the Veteran's claims.

VA has since obtained all of the Veteran's outstanding VA treatment records dating from 2006 through September 2011, and has associated them with the claims folder.  The Veteran's attorney has also submitted copies of some of these treatment records in support of the Veteran's appeal.  In correspondence dated October 17, 2011, the AMC asked the Veteran for information as to any other treatment he has received, and provided the Veteran with release forms to be completed should he wish VA to obtain any private records on his behalf.  The Veteran has not notified VA of any other outstanding treatment records.  

VA also scheduled the Veteran for an updated VA mental health examination, which the Veteran attended in October 2011.  The examination report is associated with the Veteran's claims folder.  

As noted in the Introduction above, the AMC readjudicated the Veteran's claims in a November 2011 SSOC.  The Board recognizes that the Veteran's attorney submitted a packet of VA treatment reports to VA subsequent to the AMC's creation of the November 2011 SSOC, but notes that of those reports pertaining to treatment the Veteran has received for PTSD, to include March 2004 and July 2006 examination reports, such are duplicates of reports that were already of record and considered by the AMC in its most recent readjudication of the claims.  As such, a waiver of initial review by the AOJ of such newly-submitted evidence is not required under the provisions of 38 C.F.R. § 20.1304.

Thus, there is compliance with the Board's October 2011 remand instructions.     See Stegall v. West, 11 Vet. App. 268, 271   (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed in June 2006 and June 2008.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claims in a September 2008 SOC, and in the above-referenced November 2011 SSOC.   See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time. 

The Board adds that the April 2011 Joint Motion for Remand did not indicate any dissatisfaction on the part of either party as to the Board's August 2010 VCAA discussion, and the Veteran has not since raised any objection to the adequacy of VCAA notice.  

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his and his wife's lay statements of argument.  Per the instructions of the April 2011 Joint Motion for Remand, VA has obtained all relevant updated VA treatment reports, to include those from VA medical centers in Saginaw and Detroit, Michigan dated from 2006 to the present day.  

The Board recognizes that the Veteran's service treatment records have been destroyed in a fire and are therefore unavailable.  See the VA's October 16, 2007 Formal Finding on the Unavailability of Service Records.  The Board notes that in cases such as this, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In any event, the Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind. 

With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The Veteran was afforded VA examinations pertaining to his PTSD most recently in October 2011, and previously in July 2006.  The examination reports reflect that each examiner reviewed the Veteran's past medical history, recorded his complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of an attorney, and declined the opportunity for a personal hearing.
Accordingly, the Board will address the claims on appeal.
Increased rating claim

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2011).  Under the current criteria, Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the Rating Schedule.  Therefore, rating under another diagnostic code would not produce a different result.

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders read as follows:

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 Percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9440 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995);      see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), page 32].

According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school].

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Schedular rating

The Veteran contends that his PTSD symptomatology is more disabling than the symptomatology contemplated by the currently assigned 70 percent rating.  As noted above, to warrant the assignment of a 100 percent disability rating under Diagnostic Code 9411, the Veteran's PTSD must have manifested in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

After reviewing evidence of record as a whole, to include the Veteran's ongoing VA treatment reports, his VA examination reports, and his and his spouse's competent and credible lay statements, the Board finds that the assignment of a disability rating greater than 70 percent for the Veteran's service-connected PTSD is not warranted. 

The Board initially notes that the focus of its inquiry is not necessarily limited to analysis of the symptomatology listed in the VA rating schedule [see Mauerhan v. Principi, 16 Vet. App. 436 (2002)], but includes analysis of how the Veteran's PTSD symptomatology affects his "occupational and social impairment," if at all. In this connection, as noted above, to warrant an initial disability rating higher than the currently-assigned 70 percent, the Veteran's PTSD must manifest in symptomatology that causes total occupational and social impairment.

The Veteran was most recently afforded a VA examination in October 2011.  After reviewing the Veteran's medical history and upon interview and examination of the Veteran, the October 2011 VA examiner pertinently concluded that the Veteran's PTSD symptomatology manifested in "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood," which corresponds squarely with the schedular requirements for the assignment of a 70 percent disability rating.  Indeed, the VA examiner did not find that the Veteran's PTSD causes total occupational and social impairment, as is required for the assignment of a 100 percent schedular rating.    See the October 2011 VA examiner's report, page 4.  
The Board recognizes that the October 2011 VA examiner has observed, and the lay evidence of record corroborates that the Veteran experiences depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, intermittently illogical speech, impaired judgment, and disturbances of motivation and mood.  The October 2011 VA examiner also observed that the Veteran's PTSD causes an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.       He also has difficulty in establishing and maintaining relationships, and difficulty in adapting to stressful circumstances.  See the October 2011 VA examiner's report, pages 9 and 10.  The RO has also recently deemed the Veteran incapable of managing his own funds.  See the December 2011 RO rating decision.  Additionally, as noted in the Introduction above, the Veteran is in receipt of TDIU based on his PTSD.  

In spite of these severe PTSD symptoms, which clearly demonstrate occupational and social impairment with deficiencies in most areas, the evidence does not show that the Veteran's PTSD symptomatology equates to total occupational and social impairment as is required for the assignment of a 100 percent disability rating.  Indeed, the Veteran has maintained a relationship with his wife since they remarried ten years ago, and the Veteran's wife has noted that they are "truly a team."  See id., page 5.  The Veteran also socializes with other men on a weekly basis to play guitar.  Notably, his wife has indicated that she doesn't believe the Veteran has ever had problems with memory, and the October 2011 VA examiner pertinently observed that in spite of all of the above-described PTSD symptomatology, the Veteran does not exhibit gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  See id., pages 9 and 10. 

The October 2011 VA examiner assigned the Veteran a GAF score of 38, which as noted above is indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work].  He has never been assigned a GAF score lower than 38 during the course of this appeal.  Although the Veteran's symptomatology appears to have worsened in severity since he was last examined by VA in July 2006 [when he was assigned a GAF of 45], the evidence of record, to include the Veteran's ongoing VA treatment records and his and his wife's competent and credible lay descriptions of symptoms, simply does not demonstrate that the Veteran's PTSD has caused total occupational and social impairment at any time during the appeal period.

In not granting a 100 percent schedular rating for PTSD, the Board is not minimizing the severity of the Veteran's symptoms.  These symptoms, while productive of significant impairment, are not so severe that the Veteran can be said to be totally impaired.  Despite demonstrated difficulties with social relationships, the Veteran is clearly able to function socially, as has been demonstrated by continuing a relationship with his wife for many years, and his ability to meet people on a weekly basis to play guitar.  Hence, while the Veteran may have difficulty establishing and maintaining relationships with others, the evidence does not demonstrate total social impairment.  With respect to occupational impairment, this is clearly demonstrated, but such pathology is contemplated in the assignment of a 70 percent rating.  Moreover, as noted above, the Veteran has been awarded TDIU effective April 10, 2006 that is based on his occupational impairment. 

Extraschedular rating

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's PTSD disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the Veteran's PTSD manifests in severe social and occupational impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood-deficiencies specifically contemplated under the mental illness ratings criteria for the currently-assigned 70 percent rating. Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's PTSD disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Earlier Effective Date

Relevant law and regulations

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  The Court has held that       38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or   (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).  Harper, 10 Vet. App. at 126. 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

The Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155. 

Analysis

Historically, by an April 2004 rating decision, service connection was granted for PTSD and a 30 percent rating was assigned effective January 13, 2004, the date the claim was received.  The Veteran subsequently filed a substantive appeal in April 2004, which was accepted as a notice of disagreement with the rating assigned for the Veteran's PTSD.  A SOC was sent to the Veteran on August 17, 2004.  The Veteran contends that he perfected an appeal from the April 2004 rating decision by submitting substantive appeals in February 2006 and April 2007.  The Veteran contends that he submitted his substantive appeals to his representative and that they failed to forward them to the RO.  In essence, the Veteran appears to argue that the assigned 70 percent rating should be effective from January 13, 2004, the date he initially filed for service connection. 

In support of his contention, the Veteran submitted a copy of a substantive appeal, dated in February 2006, along with copies of certified mail receipts to his representative dated in June 2006 and April 2007.  There is no indication that the pieces of certified mail contained substantive appeals.  Moreover, the February 2006 substantive appeal does not contain any date stamp indicating receipt by the RO or the Veteran's representative. 

The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994). 

In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  Although the Veteran contends that submitted a substantive appeal in February 2006 and April 2007, the claims file does not contain a copy of the Veteran's substantive appeal with evidence of the date of receipt by VA in the claims file.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO by the Veteran or his representative would have been received and associated with the claims file.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Board finds the Veteran's assertion that he sent substantive appeals in February 2006 and April 2007, along with a copy of the February 2006 appeal and certified mail receipts, insufficient to rebut the presumption of regularity in the administrative process.  A photocopy of the appeal and certified mail receipt does not show that such appeal was ever received by the RO.  The Board acknowledges the Veteran's assertion that his representative failed to forward the substantive appeal.  In this regard, although the copies of the certified mail receipts show that mail was sent to the representative there is no indication that the envelopes contained substantive appeals.  Furthermore, there is no contemporaneous correspondence from the RO to the Veteran suggesting that a substantive appeal of the initial disability evaluation had been received.  Additionally, the Veteran's representative has not indicated receipt of the substantive appeals.  In sum, the evidence does not show that any substantive appeal was received by the RO. 

Moreover, even of the substantive appeals had been submitted to the RO as asserted, they would not have been timely.  In this regard, the Board notes that notice of the April 2005 rating decision was sent to the Veteran on April 15, 2004; notice of the SOC was sent on August 17, 2004.  A substantive appeal must be received within 60 days from the date the SOC was sent to the Veteran, or within the remainder of the 1-year period of the determination being appealed, whichever period ends later.  See 38 C.F.R. § 20.302 (2011). 

A veteran may request an extension of the 60-day period for filing a substantive appeal for good cause.  The request for such an extension should be in writing and must be made prior to the expiration of time for filing the substantive appeal.        38 C.F.R. §§ 20.202, 20.303 (2011). 

In this case, even if a substantive appeal was received by the RO in February 2006, it would have been untimely, as it would have been received almost two years after the rating decision, and more than one year after the SOC.  There is no indication that the Veteran filed any extension for the filing of a substantive appeal.  The Board acknowledges that a substantive appeal is not a jurisdictional requirement and that the timeliness requirement may be waived implicitly or explicitly, such as where the RO's actions indicate that an appeal was perfected or that a timely substantive appeal was received.  Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).  In this regard, there is no evidence that even if the substantive appeal was received, that the timeliness requirement was waived. 

In sum, the Board finds that no appeal from the April 2004 rating decision was perfected; therefore, the effective date for the 70 percent rating cannot be January 13, 2004.

With regards to whether the effective date can be earlier than April 10, 2006, an informal claim for an increased rating was received April 10, 2006, followed by a formal claim received April 17, 2006.  There is no indication that a claim for an increased rating was received between the April 2004 rating decision and the April 2006 claim.  As noted above, the evidence does not show that the February 2006 and April 2007 substantive appeals, which could conceivably be considered informal claims for an increase, were ever received by the RO. 

Therefore, the remaining question for the Board to consider is whether it is factually ascertainable that an increase in disability occurred within the year prior to the claim being received in April 2006.  

As noted above, the RO awarded the Veteran a 30 percent disability rating effective January 13, 2004 in an April 2004 rating decision.  The Veteran did not perfect an appeal as to this initial rating and it became final.  The Veteran's 30 percent rating was in effect until April 10, 2006, which is the date the Veteran filed his informal claim for an increased rating.  The RO assigned a 70 percent disability rating as of that date.  

A review of the treatment reports of record dating between April 2005 and April 2006 demonstrates that the Veteran complained of "worsening PTSD and depression with flash backs about WWII because of his concerns about the present war" in March 2006 while receiving treatment from the VA.  The Veteran's wife reported at that time that when "WWII bombers recently passed over head . . . , [the Veteran] hit the ground and tried to dig in."  The Veteran was noted to be tearful as his wife talked about his PTSD.  See the Veteran's March 16, 2006 VA Medical History and Physical Outpatient Report.  Although suggestive of worsened symptomatology, the Board notes that the Veteran had a mental health consult at the VA just 11 days following this complaint which included the following observations:
	
This is an 85 year old white male, dressed appropriately.  Grooming and hygiene appropriate.  Good eye contact.  Has very good sense of humour.  Speech is coherent and relevant.  Affect and mood appropriate.  Smiling during the interview, he is cooperative.  He is alert and oriented times three.  Some difficulty in hearing, but memory is pretty fair.  Denies any delusions or hallucinations.  Self-esteem varies at times.  

See the Veteran's March 27, 2006 VA Mental Health Consult.  

The Veteran's wife reported at this March 2006 consult that after the Veteran stopped drinking 18 years prior, "he is doing well, except he does wake up at times talking about nightmares or flashbacks, otherwise in a good cheerful mood."  Id. 

Significantly, the Veteran was assigned a GAF score of 65 at the March 27, 2006 consult, which as noted above, is indicative of only mild symptomatology.  The VA physician pertinently noted that the Veteran did not need any medication at that time, as he is "sleeping and eating good and has [a] good sense of humour."  Id.
It appears from these treatment reports that, although the Veteran did complain of worsened PTSD symptomatology on March 16, 2006, a mental health evaluation dated shortly thereafter on March 27, 2006 confirmed that the Veteran's PTSD continued to manifest in only mild symptomatology.  There is no other medical evidence dated within the year preceding the Veteran's April 2006 increased rating claim relating to his PTSD treatment that would suggest the Veteran's PTSD worsened in severity to such a degree that would warrant the assignment of a higher 50 percent or 70 percent disability rating during that period.  While the Veteran has asserted the Veteran's March 2004 VA examination report [upon which the Veteran's initial rating is largely based] is in essence a medical outlier, and that more weight should have been given to the findings of a February 2004 private report from Dr. E.M.T. in determining the Veteran's initial rating, the Board is restricted in its review of the assigned effective date for the increased rating from 30 to 70 percent to the time period no earlier than one year prior to the date he filed his increased rating claim-in this case, from April 2005 to April 2006.  

In sum, the evidence of record fails to reflect that the Veteran's PTSD worsened in severity within the year prior to the date he filed his increased rating claim in April 2006. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an effective date earlier than April 10, 2006, for the assignment of a 70 percent rating for PTSD, is denied.  See 38 U.S.C.A. § 5107. 


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to the assignment of a disability rating greater than 70 percent for service-connected PTSD is denied. 

Entitlement to an effective date earlier than April 10, 2006 for the assignment of a 70 percent rating for PTSD, is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


